United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-41086
                           Summary Calendar



MICHAEL C. ANTONELLI,

                                     Petitioner-Appellant,

versus

HARLEY LAPPIN, Director,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:04-CV-253-TH-ESH
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Michael C. Antonelli, federal prisoner # 45053-164, filed a

28 U.S.C. § 2241 petition, arguing that as a result of an invalid

and unconstitutional bank fraud conviction in 1997, he lost

credit for 17 months of time spent on federal parole under an

“old law” conviction.   Antonelli sought to invalidate the 1997

bank fraud conviction and the recovery of the lost credit.        The

district court dismissed the petition for lack of subject matter

jurisdiction, concluding that because Antonelli was no longer “in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41086
                                -2-

custody” for the 1997 conviction, the court lacked jurisdiction

to consider his challenges.

     To the extent that Antonelli sought to attack his 1997

conviction, the district court correctly concluded that he could

not do so.   See 28 U.S.C. § 2255 ¶ 1; Maleng v. Cook, 490 U.S.
488, 492 (1989).   However, Antonelli also indicated in his

petition that he was attacking a “parole problem” and the

forfeiture of 19 months of “street time.”

     To the extent Antonelli is challenging a decision by the

United States Parole Commission and its effects on his parole, he

may proceed under 28 U.S.C. § 2241.   See Blau v. United States,

566 F.2d 526, 527-28 (5th Cir. 1978)(per curiam).   Because

Antonelli challenges his 1997 conviction in the context of its

effect on his outstanding sentence of parole, the district court

had the authority to consider the merits of those claims.

See Sammons v. Rodgers, 785 F.2d 1343, 1344-45 (5th Cir. 1986).

Although the Director of the Bureau of Prisons may not be the

proper party respondent for a 28 U.S.C. § 2241 action challenging

a decision by the United States Parole Commission, a pro se

plaintiff who has named the wrong defendant should be permitted

to amend his pleadings if there is a potential ground for relief.

Gallegos v. La. Code of Criminal Procedures Art. 658, 858 F.2d
1091, 1092 (5th Cir. 1988).   Consequently, the judgment of the

district court is VACATED, and the case is REMANDED to the

district court for further proceedings.